Citation Nr: 0938909	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-28 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for flat feet, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for PTSD.  The Veteran submitted a notice of 
disagreement (NOD) in April 2007 and timely perfected his 
appeal in September 2007.

In September 2009, the Veteran presented sworn testimony 
during a video conference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for flat feet, and if so, whether service 
connection is warranted, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if any further action on his part is 
required.






FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  There is no credible, verifying evidence of the Veteran's 
reported stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in February 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  A notice 
letter dated in April 2007 informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  In fact, the 
Veteran specifically stated that he had no further evidence 
to submit in support of his claim.  See Appellant's 
Statement, April 4, 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an Veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  Accordingly, the Board will 
proceed to a decision on the claim.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from PTSD that 
is the result of his time in active duty service during World 
War II (WWII).  Specifically, he alleges that while stationed 
in Chinwangtao, China, in April 1946, he experienced mortar 
attacks and gunfire on a continuous basis, while guarding a 
Japanese hospital, a railroad and a bridge.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009).  

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
a veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Board notes that the Veteran has been treated exclusively 
at VA for his mental disorder.  The disorder is partially 
attributed to the Veteran's time in service.  However, 
"[j]ust because a physician or other health professional 
accepted Veteran's description of his WWII experiences as 
credible and diagnosed the Veteran as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  See Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  A finding that the Veteran engaged in 
combat with the enemy during active service, or independent 
evidence which confirms his account of in-service stressors, 
is necessary to establish service connection for PTSD. 

The Veteran has reported that while in service he served in 
combat in China, which exposed him to numerous mortar attacks 
and gunfire, while guarding a Japanese hospital, a railroad 
and a bridge.  The Board is not required to accept a 
Veteran's uncorroborated account of his active duty 
experiences.  See Swann v. Brown, 5 Vet.  App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

A determination as to whether the Veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
"satisfactory," e.g., credible, and 
"consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Before this provision applies, the Board must make a specific 
finding that the Veteran was engaged in combat with the 
enemy.  See Zarycki, supra.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the Veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the Veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.   Id.  Moreover, a general 
statement in the Veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The record does not support a finding that the Veteran 
engaged in combat.  The Veteran is not the recipient of an 
award or citation that indicates that he was in combat in 
China.  However, the record does establish that the Veteran 
was stationed in Chinwangtao, China.  

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the Veteran engaged in combat.

VA has made a reasonably exhaustive search of the available 
records to assist the Veteran in substantiating his claim.  
In May 2006, VA contacted the National Archives and Records 
Administration (NARA) in an attempt to verify the Veteran's 
stressors.  Initially, the NARA noted that the period of time 
following Victory over Japan Day (August 14, 1945), both the 
1st and 6th Marine Divisions were on occupation duty in 
northern China.  The 1st Marine Division was largely 
responsible for the area around Chinwangtao, while the 6th 
Marine Division was mostly at Tsingtao.  On March 31, 1946, 
the 6th Marine Division was disestablished, with most of the 
troops returning to the United States; what remained became 
the 3rd Marine Brigade.  There were numerous "incidents" 
throughout the occupation.  It was also noted that the 6th 
Marine Division consisted of the 4th, 22nd, 29th and 15th Marine 
Regiments.  The Veteran was requested to provide specific 
unit information for further verification.  See Response from 
NARA, May 31, 2006.

In June 2006, VA responded that the Veteran was a member of 
the 6th Marine Division, 1st Battalion, 29th Marine Regiment.  
See VA response to NARA, June 5, 2006.  Later in June 2006, 
the NARA responded that only fragmentary unit records were 
available for the Veteran's unit after the end of WWII.  
Those records were examined, but there were no files for the 
Veteran's regiment after 1945, with the exception of an 
operation order.  Operational orders did not report events, 
but rather were planning documents.  See NARA response, June, 
15, 2006.  Thereafter, VA issued a Formal Finding Memorandum 
on the lack of information required to verify stressors in 
connection with the Veteran's PTSD claim.  See VA Formal 
Finding Memorandum, October 11, 2006.  

The only evidence of record that the Veteran engaged in 
combat with the enemy is his own testimony.  The Board does 
not find the Veteran's allegations and reported stressors 
credible.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, while the Veteran reported 
stressful incidents, they allegedly took place almost a year 
after WWII had ended.  For all of the reasons explained 
above, the Board finds that the Veteran did not engage in 
combat.  See VAOPGCPREC 12-99.  Concordantly, the Board also 
finds that the preponderance of the evidence does not verify 
any claimed stressor.

Review of the medical evidence establishes that in November 
2005, the Veteran participated in group therapy at the VA 
Medical Center (VAMC).  It was noted that the participants 
shared their experiences and the Veteran was diagnosed with 
PTSD.  See VAMC treatment note, November 10, 2005.  In 
February 2006, the Veteran was seen for medication 
management.  He stated that he had difficulty staying away 
from war news and that holidays were always difficult for 
him.  He further stated that in June, he was reminded of the 
death of one of his sons.  The examiner noted that the 
Veteran was experiencing life review and was continuing to 
work on grief issues, especially with his two sons.  He was 
assigned a Global Assessment of Functioning score of 50 and 
diagnosed with prolonged PTSD.  See VAMC treatment note, 
February 9, 2006.  In April 2006, the Veteran was seen again 
for medication management.  He was encouraged to participate 
in a WWII group, but he was not interested.  He stated that 
this time of year was very difficult for him due to children 
dying, memories of war and the death of his wife.  His 
diagnosis of prolonged PTSD was continued.  See VAMC 
treatment note, April 24, 2006.  Later VAMC treatment notes 
indicate a history of PTSD.

The aforementioned medical records arguably establish a 
diagnosis of PTSD, even though there does not appear to be a 
definitive diagnosis of PTSD meeting the criteria set forth 
in the DSM-IV.

Regardless, the Board has determined that the Veteran has 
failed to provide a credible and verifiable stressor.  In 
short, the Board finds that the preponderance of the evidence 
is against verification of any of the Veteran's stressors.  
The law requires verification; therefore, the claim for 
service connection for PTSD is denied.  See 38 C.F.R. 
§ 3.304(f) (2009).  As the claim fails for lack of a 
credible, verified stressor and a diagnosis of PTSD, the 
question of medical nexus is moot.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.


REMAND

In June 2008, the Veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for flat feet.  By way of a September 2008 rating decision, 
the RO declined to reopen the Veteran's claim.  In October 
2008, the Veteran submitted a NOD with this denial.  Because 
the filing of a notice of disagreement initiates appellate 
review, the claim must be remanded for the preparation of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  It is noted that unless the Veteran files a timely 
Substantive Appeal in response to the SOC, the Board will not 
have jurisdiction over his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The AMC should issue an SOC with regard 
to the issue whether new and material 
evidence has been received sufficient 
to reopen a claim of entitlement to 
service connection for flat feet, and 
if so, whether service connection is 
warranted (if the claim is denied).  
The Board will further consider this 
issue only if a sufficient Substantive 
Appeal is received in response to the 
SOC.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


